10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
23

Case 3:17-cr-05314-BHS Document 119 Filed 02/15/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED sTATEs or AMERICA, ) 1~10. 3:12CR05314BHs-001
)
Plaimiff, ) DEFENI)ANT’s sENTENcING
vs. § MEMORANDUM
BRENT LUYSTER, §
Defendant. )

 

 

 

As this Court is aware, Mr. Luyster is currently serving three consecutive life
sentences in state prison for murder convictions In this case, the Government exercised
substantial resources to add more convictions to Mr. Luyster’s record and add more prison
time to his three life sentences

In response to the Government’s prosecution, as one might expect, Mr. Luyster
exercised his Constitutional right to a jury trial alter pleading not guilty to the following
charges:

1. Felon in Possession of a Firearm

2. Felon in Possession of Ammunition

3. Felon in Possession of Firearms and Amrnunition.

As this Court Will recall, at trial, the Government introduced, over objection, evidence
regarding an alleged assault upon Erin Cochran - one of Mr. Luyster’s acquaintances The

Governrnent, nor the State, sought to prosecute Mr. Luyster for that alleged assault. It is

De fell da nts Sente racing Memoran dunn - 1 P |.l 6 ET LAW 6 ll 0 l.l P

708 BROJ\|IWA‘|' SlllTE 400
TA(OMA WA 93402
'I'El. 253 627 4596

FAX 253 517 1013

 

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
23

 

 

Case 3:17-cr-05314-BHS Document 119 Filed 02/15/19 Page 2 01°4

requested that this Court not consider that uncharged conduct in determining Mr. Luyster’s
sentence.

Silnilarly, given that Mr. Luyster was acquitted of count three, it is requested that this
Court not consider the allegations of gun and ammunition possession associated with that
count

As this Court surely recalls, during trial, there was an allegation that Mr. Luyster
intended to assault or injure a member of the US Marshall’s staff or even Your Honor. While
such allegations are certainly concerning, where no charges, nor evidence or testimony have
been brought forward in support of the allegations, and Mr. Luyster has had no opportunity to
defend against the accusations, it is requested that this Court not consider such conduct in
handing down Mr. Luyster’s sentence

The conduct that was actually witnessed in Court was inconsistent with the allegation
that Mr. Luyster intended to obstruct the trial process. For example, Mr. Luyster was quiet
and respectful during the trial. He was considerate towards his appointed counsel and the
Government attorneys He did not bring frivolous motions, nor did he disrupt the proceedings
in the courtroom Mr. Luyster exercised his Constitutional Right to remain silent and not
testify ~ i.e. he did not take the stand and commit perjury or seek to disrupt the trial as some
defendants do. In other words, the conduct actually witnessed by the Court ~ as well as
defense counsel - was respectful and reasonable

The probation department has indicated Mr. Luyster’s Base Offense Level is 20. lt
adds 4 points due to the number of firearms (9). Probation then adds a 4-point increase for
conduct related to Erin Cochran. For the reasons set forth above that increase should not be
includedl In particular, the increase should not be allowed because Mr. Luyster was not

Defendants Senteneing Memorandum - 2 punn LAW skou P

708 BR£|AI]WAY SlllTE 400
TA(UMA WA 90402
TE|. 253 527 4596

FAX 253 617 1013

 

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
23

 

 

Case 3:17-cr-05314-BHS Document 119 Filed 02/15/19 Page 3 01°4

prosecuted for that alleged assault, nor able to confront Ms. Cochran in accordance with his
rights under the Confrontation Clause at trial.

Similarly, a two-point increase for the alleged “Obstruction of Justice” should not be
allowed. As stated above, the specifics of that allegation have not been adjudicated in any
manner and Mr. Luyster’s in-court conduct was not consistent with anything obstructive

If the Court declines those four and two point adjustments, Mr. Luyster’s Total
Offense Level would be a 24. With a criminal history category of VI his guideline
imprisonment range would be 100-125 months. As this Court is aware, the maximum term of
imprisonment for the two convictions is 10 years.

While Mr. Luyster’s criminal history and the allegations in this case are very
troubling, the question of whether his gun and ammunition possession in this case warrants a
“ruaximum tenn” is certainly debatable. Sirnilarly, the Government could surely argue that a
low guideline or below guidelines sentence is not warranted. As such, Mr. Luyster requests
that this Court consider a “middle ground” guidelines sentence and order his confinement to a

term of 110 months in prison.

DATED this 15th day of February 2019.

PUGET LAW GROUP
Attorneys for efendant

l

Casey M. Arbehz
WSB #40581

 

Defendants Sentencing Mernorandum - 3 Pu 5 ET LAW 6 ll o ll P

700 liminle Sl!lTE 400
`IAC|JMA 'WA 90402
'fEL 253 627 4698

FAX 253 617 1013

 

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
23

 

 

Case 3:17-cr-05314-BHS Document 119 Filed 02/15/19 Page 4 01°4

CERTIFICATE OF SERVICE

Alexis lsom, hereby certifies under penalty of perjury under the laws of the State of
Washington, that on the day set forth below, I delivered true and correct copies of the
Defendant’s Sentencing Memorandum to which this certificate is attached, e-mail to the
following:

United States Attorney’s Offlce - Bruce Miyake

United States Adorner’s Office - Ye-ting Woo

and by U.S. Mail to:
Brent Luyster

Signed at Tacoma, Washington this 15th day of February 2019.

M@§A [,I/t/L/~\
Alexis Isofn
Le gal Assistant

Defendants Sentencing Memorandum - 4 pu 551 |,Aw cngup

700 BRUMIWM' SlllTE 400
`H\CBMM Wl\ 50402

TE|. 253 527 4595

N\X 253 517 1013

 

